DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 06/22/2020 has been considered.

Claim Objections
3. Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “An optical transceiver comprising: a thermoelectric cooler (TEC) configured to maintain a constant operating temperature of a transmitter optical sub-assembly (TOSA) of the optical transceiver based on an installation environment of the optical transceiver; a plurality of laser diodes arranged on the top of the TEC and configured to output optical signals having different wavelengths; an optical multiplexer configured to multiplex the output optical signals having different wavelengths, output through the plurality of laser diodes; and a wavelength controller configured to control the wavelengths of the output optical signals output through the plurality of laser diodes such that optical outputs of the optical signals having different wavelengths, detected through the optical multiplexer, are maximized, wherein the wavelength controller is individually arranged in one region of each of the plurality of laser diodes”. Appropriate correction is required to make the claim clearer.

b. Claim 2 should be replaced as follows, “The optical transceiver of claim 1, wherein the wavelength controller is configured to control the wavelengths of the output optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources”. Appropriate correction is required to make the claim clearer. 

c. Claim 3 should be replaced as follows, “The optical transceiver of claim 1, further comprising: a photodiode arranged at the rear end of the optical multiplexer and configured to detect optical output of the output optical signals having different wavelengths, detected through the optical multiplexer”. Appropriate correction is required to make the claim clearer. 

d. Claim 4 should be replaced as follows, “The optical transceiver of claim 3, wherein the photodiode is configured to periodically or aperiodically sense whether the output optical signals having different wavelengths are normally detected through the optical multiplexer”. Appropriate correction is required to make the claim clearer. 

e. Claim 5 should be replaced as follows, “A method of setting a wavelength of a transmitter optical sub- assembly (TOSA), the method performed by a processor of an optical transceiver, the method comprising: setting a temperature of a TEC to maintain a constant operating temperature of a TOSA of the optical transceiver based on an installation environment of the optical transceiver; setting drive conditions for a plurality of laser diodes arranged on the top of the TEC and configured to output optical signals having different wavelengths; verifying, using a photodiode according to the set drive conditions, whether the optical signals having different wavelengths, output through the plurality of laser diodes, are detected through an optical multiplexer; and controlling, if the output optical signals having different wavelengths are detected through the optical multiplexer, a wavelength controller individually arranged in one region of each of the plurality of laser diodes such that optical outputs of the detected optical signals are maximized”. Appropriate correction is required to make the claim clearer.

f. Claim 6 should be replaced as follows, “The method of claim 5, wherein the wavelength controller is configured to control the wavelengths of the output optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources”. Appropriate correction is required to make the claim clearer. 

g. Claim 7 should be replaced as follows, “The method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the output optical signals having different wavelengths is not detected through the optical multiplexer”. Appropriate correction is required to make the claim clearer. 

h. Claim 8 should be replaced as follows, “The method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the output optical signals having different wavelengths is not detected through the optical multiplexer”. Appropriate correction is required to make the claim clearer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,3,4,5,6,7 and 8 are rejected under 35 USC 103 for being unpatentable over Lee et al; (US 6118562) in view of Lee1 et al; (US 2003/0011841). 

Regarding claim 1, Lee discloses an optical transceiver comprising: a thermoelectric cooler (TEC) ;(temperature controller 9, see figure 2) configured to maintain a constant operating temperature of a transmitter optical sub-assembly (TOSA) of the optical transceiver based on an installation environment of the optical transceiver  ;(temperature controller 9 for constantly controlling a temperature and determining the reference wavelength of the light source 1 consisting of plurality of laser diode (optical transmitter), see column 3, lines 53-55 and column 4, lines 35-40 and figure 2) a plurality of laser diodes ;(plurality of laser didoes 1, see figure 2) configured to output optical signals having different wavelengths ;(plurality of laser diodes 1 for generating for plurality of wavelengths, see column 4 , lines 35-40 and figure 2) an optical multiplexer configured to multiplex the optical signals having different wavelengths, output through the plurality of laser diodes ;(array waveguide grating 3 for multiplexing the plurality of output wavelengths from the plurality of laser diodes, see figure 2) and a wavelength controller ;(proportional/integration / differentiation unit 6, see figure 2) configured to control the wavelengths of the optical signals output through the plurality of laser diodes such that optical outputs of the optical signals having different wavelengths,( the proportional/ integration/ differentiating unit 6 is superposed with the signal from the signal generator 2 by the superposing unit 8 and is inputted into a corresponding laser diode driver 7 and is used for controlling the central wavelength of the light source 1, see column 4, lines 35-40 and figure 2) detected through the optical multiplexer, are maximized, (the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).
However, Lee does not explicitly disclose arranged on the top of the TEC and wherein the wavelength controller is individually arranged in one region of each of the plurality of laser diodes.

In a related field of endeavor, Lee1 discloses arranged on the top of the TEC; (plurality of laser diodes 20-1….20N arranged on top of the TEC 24, see figure 3) and wherein the wavelength controller is individually arranged in one region of each of the plurality of laser diodes ; (plurality of thermo electric coolers (TEC) 24-1… 24-N arranged individually on each of the laser diodes, see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermoelectric coolers of Lee1 with Lee to individually control the wavelengths of each of the plurality of laser diodes and the motivation is to provide increased reliability of the transmission wavelengths. 



Regarding claim 2, Lee does not explicitly disclose the optical transceiver of claim 1, wherein the wavelength controller is configured to control the wavelengths of the optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources.

In a related field of endeavor, Lee1 discloses the optical transceiver of claim 1, wherein the wavelength controller is configured to control the wavelengths of the optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources;( the plurality TECs 24-1… 24-N control the temperature of the laser diodes 20-1.about.20-N according to the drive control signals output from the multi-channel optical wavelength locking unit 200 to control N number of channels emitted from the laser diodes, see paragraph 45 and figure 3). (Motivation same as claim 1).

Regarding claim 3, Lee discloses the optical transceiver of claim 1, further comprising: a photodiode ;(optical detector 4, see figure 2) arranged at the rear end of the optical multiplexer and configured to detect optical output of the optical signals having different wavelengths, detected through the optical multiplexer;(optical detector 4 for detecting the output optical signal from the AWG 4 multiplexer multiplexing the plurality of laser wavelengths from the light source 1, see figure 2). 

Regarding claim 4, Lee discloses the optical transceiver of claim 3, wherein the photodiode is configured to periodically or aperiodically sense whether the optical signals having different wavelengths are normally detected through the optical multiplexer; (optical detector 4 for receiving an incoming signal and detecting an error signal are performed until the error signal which is generated by each light source becomes 0; see column 3, lines 58,59 such that the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).

Regarding claim 5, Lee discloses a method of setting a wavelength of a transmitter optical sub- assembly (TOSA) ;(temperature controller 9, see figure 2) the method performed by a processor of an optical transceiver, the method comprising:
 setting a temperature of a TEC to maintain a constant operating temperature of a TOSA of the optical transceiver based on an installation environment of the optical transceiver;(temperature controller 9 for constantly controlling a temperature and determining the reference wavelength of the light source 1 consisting of plurality of laser diode (optical transmitter), see column 3, lines 53-55 and column 4, lines verifying, using a photodiode whether the optical signals having different wavelengths, output through the plurality of laser diodes, are detected through an optical multiplexer ;(optical detector 4 for detecting the output optical signal from the AWG 4 multiplexer multiplexing the plurality of laser wavelengths from the light source 1, and controlling, if the optical signals having different wavelengths are detected through the optical multiplexer ,(the proportional/ integration/ differentiating unit 6 is used for controlling the central wavelength of the light source 1, see column 4, lines 35-40 and figure 2) a wavelength controller individually arranged in one region of each of the plurality of laser diodes such that optical outputs of the detected optical signals are maximized; (the proportional/ integration/ differentiating unit 6 for controlling the plurality of laser diodes 1 to provide the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).

However, Lee does not explicitly disclose setting drive conditions for a plurality of laser diodes arranged on the top of the TEC and configured to output optical signals having different wavelengths; according to the set drive conditions.

In a related field of endeavor, Lee1 discloses setting drive conditions for a plurality of laser diodes arranged on the top of the TEC and configured to output optical signals having different wavelengths; according to the set drive conditions; (plurality of thermo electric coolers (TEC) 24-1… 24-N arranged individually on each of the laser diodes to set driving currents ITEC1…ITECN for the plurality of laser diodes; see figure 3).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermoelectric coolers of Lee1 with Lee to individually control the wavelengths of each of the plurality of laser diodes and the motivation is to provide increased reliability of the transmission wavelengths. 

Regarding claim 6, Lee discloses the method of claim 5, wherein the wavelength controller is configured to control the wavelengths of the optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources.

In a related field of endeavor, Lee1 discloses the method of claim 5, wherein the wavelength controller is configured to control the wavelengths of the optical signals output through the laser diodes by adjusting temperatures of the laser diodes through heat sources ;( the plurality TECs 24-1… 24-N control the temperature of the laser diodes 20-1.about.20-N according to the drive control signals output from the multi-channel optical wavelength locking unit 200 to control N number of channels emitted from the laser diodes, see paragraph 45 and figure 3). (Motivation same as claim 5).

Regarding claim 7, Lee does not explicitly disclose the method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the optical signals having different wavelengths is not detected through the optical multiplexer.

In a related field of endeavor, Lee1 discloses the method of claim 5, wherein the controlling comprises resetting the temperature of the TEC, if at least one of the optical signals having different wavelengths is not detected through the optical multiplexer; the plurality TECs 24-1… 24-N control the temperature of the laser diodes 20-1.about.20-N according to the drive control signals output from the multi-channel optical wavelength locking unit 200 for controlling the fluctuations of the plurality wavelengths emitted from the plurality of laser diodes 20-1…20-N, see paragraph 45 and figure 3). (Motivation same as claim 5).


Regarding claim 8, Lee discloses the method of claim 5, wherein the verifying comprises periodically or aperiodically sensing, using the photodiode, whether the optical signals having different wavelengths are normally detected through the optical multiplexer ; (optical detector 4 for receiving an incoming signal and detecting an error signal are performed until the error signal which is generated by each light source becomes 0; see column 3, lines 58,59 such that the maximum transmission wavelength are provided through the plurality of laser dioses 1, see column 3, lines 29-33).

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kish Jr. et al; (US 2009/0202196) discloses plurality of laser diodes 12 with plurality of heating elements 14 and controller for controlling the heater elements based on the multiplexed output from the optical combiner 16, see figure 1.

b. Fincato et al; (US 2017/0059776) discloses controlling the optical path of an optical waveguide based on control signal from the detector at the output, see figure 4a

c. Putnam et al; (Continuous-wave laser spectrometer automatically aligned and continuously tuned from 11.8 to 16.1 mm by use of diode-laser-pumped difference-frequency generation in GaSe – 1999 attached) discloses temperature controlled laser diodes; see figure 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636